Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         Claims 1-2, 4-12, 16, 18-20, and 28-31 are pending. 

2.	Applicant's claims 1, 2, 4, 16, 18, 20 and 25, cancellation of claims 3, 13-15, 17, 25 and 27, as well as submission of new claims 28-31 in the reply filed on 2/5/2021 are acknowledged.   
	As a result, claims 8-11 are withdrawn from consideration for being drawn to non-elected invention.
Claims 1-2, 4-7, 12, 16, 18-20, and 28-31, and SEQ ID NO: 1 are examined on the merits. 


                  			 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-2, 4-7, 12, 16, 18-20 remain and claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 6, 16 and 20 recite gene names such as ZMET2, ZMET5 and KRYPTONITE. The sole designation of nucleotide sequences by those gene names is arbitrary and creates ambiguity in the claims.  For example, the nucleotide sequence in this application could be designated by some other arbitrary means, or the assignment of said name could be arbitrarily changed to designate a different nucleotide sequence.  If either event occurs, one’s ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  Amendment of the claim to refer to a specific SEQ ID NO would obviate this rejection.
Applicants traverse in the paper filed 2/5/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  

The Office contends that the sequence under the same MaizeGDB identification number may also change over the time. 
 

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-7, 12, 16, 18-20 remain and claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pennell et al. (US Patent Application Publication NO. 2005/0081261) further in view of Papa et al. (2001, The Plant Cell13:1919-1928) and Wan et al. (US Patent Application Publication NO. 2009/0094716).
Instant claims are drawn to an F1 hybrid maize seed comprising a maize promoter that is active during meiosis and operably linked to a nucleic acid encoding an artificial microRNA (amiRNA) that targets ZMET2; or wherein the seed is produced by a crossing; or the promoter is specifically active during meiosis; or wherein the amiRNA has a length of 15-30 nucleotides; or wherein the miRNA comprising SEQ ID NO: 1; or F1 plant grown from the F1 hybrid seed. 

Pennell et al. do not teach ZMET2 as well as amiRNA as silencing element.
Papa et al. teach that a cytosine DNA methyltransferase gene, ZMET2 from maize plant is a family of methyltransferase genes and that disruption of ZMET2 causes reduction in methylated cytosine (abstract).
Wan et al. teach artificial microRNA (amiRNA) inhibition can be used to inhibit gene expression and activity in a more specific manner (paragraph [0045]).
Given the benefit of the method of Pennell et al., it would have been obvious skill in the art to modify the method of Pennell et al. by trying to use silencing element targeting ZMET2 gene as nucleic acid effective for reduced cytosine DNA methylation with reasonable expectation for success. One would have been motivated to do so given the teaching of Pennell et al. that the generating maize seed is desirable and the 
It would also have been obvious to use amiRNA as silencing element given the teaching of artificial microRNA (amiRNA) inhibition can be used to inhibit gene expression and activity in a more specific manner (paragraph [0045]).
Although Pennell et al. do not teach using SEQ ID NO:1-10 as amiRNA, they are considered as obvious design choices given that any region of ZMET2 gene can be used for targeting
Although Pennell et al. do not teach specific promoters listed in claims 4 and 18, those are considered as obvious design choice for gametophyte tissue active promoter of Pennell et al.
Applicants traverse in the paper filed 2/5/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that the methylation site of Zmet2 of Papa et al. being CpNpG is different from that of Zmet1 of Pennell et al. being CpG and that the methylation by Zmets is restricted to repetitive DNA (response, page 7).
The Office contends that the goal for Pennell is to reduce cytosine DNA methylation. Therefore, the methylation sites and locations are irrelevant given both CpNpG and CpG site are present regardless where they are located.

6.	Claims 1-2, 4-7, 12, 16, 18-20 remain and claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pennell et al. (US Patent Application .
Claims 1-7, 12-19, 25 and 27 are discussed above.
Claim 20 further teach Instant claim is also drawn to a method comprising introducing into a cell of an elite maize inbred plant an expressing cassette that includes a maize promoter that is active during meiosis and operably linked to a nucleic acid encoding an artificial microRNA (amiRNA) that targets ZMET2 and regenerate the embryo comprising the expression cassette to produce T0 maize plant and further crossing the T0 maize plant to an exotic maize inbred plant to produce hybrid.
Pennell et al. further in view of Papa et aland Wan et al. does not teach the expression cassette was introduced into the plant via embryo transformation.
Hood et al. (US Patent Application Publication NO. 2011/0224933) teach introducing a transgene into maize via immature embryos to regenerate plant (paragragh [0026]).
It would have been obvious for skilled in the art to introducing the modified expression cassette of Pennell et al. further in view of Papa et al. and Wan et al. using the transformation method of Hood et al. resulting the instant invention. One would have been motivated to do so given Agrobacteria mediated transformation is a well -established one for inducing transgene into maize.


Applicants presented similar argument. Therefore for the similar reason discussed above, the rejection is maintained.
Conclusion

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/
Primary Examiner, Art Unit 1662